Third District Court of Appeal
                                State of Florida

                       Opinion filed November 17, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-2153
                        Lower Tribunal No. 07-18012
                           ________________


                              Christa Adkins,
                                  Petitioner,

                                      vs.

                           Michael Sotolongo,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Frank Ledee, Judge.

     Christa Adkins, in proper person.

     Conroy Simberg, and Diane H. Tutt (Hollywood), for Michelle Hintz,
Psy.D.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     BOKOR, J.
      Petitioner Christa Adkins seeks certiorari review of the trial court’s

October 1, 2021, order granting non-party Dr. Hintz’s motion for a protective

order precluding Adkins from deposing Dr. Hintz. The trial court conducted

a hearing and concluded that the relevant “medical records have been turned

over to Ms. Adkins based on the patient's signature and request for those

records to be turned over… [and that based on the production of those

records] there has been no prima facie case established for the need for this

deposition.” The trial court’s October 1, 2021 order notes that, “Michelle

Hintz, Psy.D. has produced her compete file . . . and, furthermore, that

Respondent has not made any prima facie showing as to how Dr. Hintz’s

deposition is relevant to any justiciable controversy.”

      A trial court possesses “significant discretion” in regulating discovery

under Florida Rule of Civil Procedure 1.280(c). RaceTrac Petroleum, Inc. v.

Sewell, 150 So. 3d 1247, 1252 (Fla. 3d DCA 2014) (explaining a trial court’s

discretion in granting a motion for a protective order based on cumulative

discovery under Rule 1.280(c)); see also Ferrandino v. Riley, 236 So. 3d

493, 494-95 (Fla. 1st DCA 2018) (explaining broad discretion of trial court to

regulate discovery, “particularly the court’s finding that enforcement of the

subpoena would subject [a non-party witness] to an undue burden and




                                       2
harassment,” and noting that if reasonable people could differ as to the

propriety of an action taken, no abuse of discretion exists).

      But even before we get to whether the trial court’s order constitutes “a

departure from the essential requirements of the law,” considering the trial

court’s significant discretion, we first determine whether Adkins shows

irreparable harm resulting from the challenged order. See Damsky v. Univ.

of Miami, 152 So. 3d. 789, 792 (Fla. 3d DCA 2014) (explaining that a party

seeking certiorari relief “must demonstrate that the contested order

constitutes (1) a departure from the essential requirements of the law, (2)

resulting in material injury for the remainder of the case, (3) that cannot be

corrected on post-judgment appeal” [the second and third prongs together

are often referred to as “irreparable harm”]). The challenged order explains

why Adkins does not need the deposition requested. Considering that the

medical file produced in its entirety to Adkins, the petition fails to demonstrate

how the order inflicts any injury, much less a material injury, that cannot be




                                        3
remedied on direct appeal. 1 Id. Accordingly, we dismiss the petition for

certiorari. 2




1
   Adkins argues that she “will suffer irreparable harm throughout the
remainder of the proceedings in that she will be prejudiced by her inability to
prove her claim of bad faith by the former guardian as evidenced in the
former guardian’s dealings with Dr. Hintz.” As Adkins fails to connect this
purported harm to justiciable issues of the case, she fails to show any
irreparable harm. At best, Adkins seeks to explore a theory or area that the
trial court does not see as related to the claims or issues in the case. But
there’s no showing of irreparable harm where such an argument could be
presented on direct appeal.
2
   Adkins moves “to determine confidentiality of appellate court records”
noting that she included “confidential psychological records of a [then] minor
child.” Upon consideration, the appendix is stricken and the motion to
determine confidentiality is denied as moot. An appendix should contain only
"those portions of the record deemed necessary to an understanding of the
issues presented" in this petition seeking review of an order granting a
protective order. Fla. R. App. P. 9.220(a). It is not an opportunity to litigate
or relitigate other issues. Petitioner provides no basis as to why such
confidential documents are necessary for the resolution of this issue.
Specifically, Adkins presents no sound basis for including in the appendix
anything more than the motion for protective order, response, order,
transcript, and any motion practice directed to rehearing or reconsideration
and any order thereon. Instead, the appendix is an out-of-order mix of
confidential medical records, appeals on other issues, and pleadings and
papers going back for years, most of which having no bearing on the
propriety of the order for which Adkins seeks review. Should Adkins wish,
she may file a compliant appendix without confidential medical records
during the time provided for rehearing.

                                       4